
	

113 SRES 195 ATS: To authorize testimony and representation In the Matter of the Proposed Discipline of Laura Block Lower.
U.S. Senate
2013-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 195
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 15, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation
		  In the Matter of the Proposed Discipline of Laura Block
		  Lower.
	
	
		Whereas, in the Matter of the Proposed
			 Discipline of Laura Block Lower, Case No. 2012–SWP–LIC–445, pending before the
			 Montana Board of Social Work Examiners and Professional Counselors, the
			 licensee has requested the deposition of Siobhan Gilmartin, an employee in the
			 state office of Senator Jon Tester;
		Whereas, pursuant to sections 703(a) and
			 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and
			 288c(a)(2), the Senate may direct its counsel to represent employees of the
			 Senate with respect to any subpoena, order, or request for testimony relating
			 to their official responsibilities;
		Whereas, by the privileges of the Senate of
			 the United States and Rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate may promote the
			 administration of justice, the Senate will take such action as will promote the
			 ends of justice consistent with the privileges of the Senate: Now, therefore,
			 be it
		
	
		That Siobhan Gilmartin is authorized to
			 provide testimony in the Matter of the Proposed Discipline of Laura Block
			 Lower, except concerning matters for which a privilege should be
			 asserted.
		2.The Senate Legal Counsel is authorized to
			 represent Siobhan Gilmartin in connection with the production of testimony
			 authorized in section one of this resolution.
		
